Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered.

Response to Arguments
This is in response to an application/remarks made filed on 01/19/2021.
Claim 1 and 14 has been amended. Claims 7-8, 12 and 17-18 were previously cancelled.
In view of applicant arguments/remarks made to an amended independent claims have been fully considered and upon further consideration with a prior art search a new ground(s) of rejection is made.
 
Claim Objections
Claim 13 is objected to because of the informalities, that is; in line 1 of claim 13, the recited limitation “system of Claim 12” appears to be “system of Claim 1” 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 9-10, 13-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2017/0110902 A1) in view of Kim (KR 10-2015-0097887) and in further view of Hart (US 2015/0001265 A1).  

Regarding Claim 1, Miller et al. teaches a charging system comprising, a housing including a receiving portion (refer fig.1 that shows a cradle with the cradle housing 12 that receives an electronic device); an indicator located on the housing (refer fig.1 that shows a cradle housing 12 with the power indictor 34), a power supply located within the housing (power source 80, fig.9), the power supply configured to wirelessly charge an external device when the external device is received by the receiving portion (refer fig.1 and 9 that shows the cradle with a transmitter 88 that wirelessly charges an external device when received within the cradle housing 12); a retaining member configured to rotate toward the external device to secure the external device to the receiving portion of the housing (refer fig.1 that shows the cradle housing 12 with an adjustable spring-biased clip-arms 20a and 20b that holds an external electronic device, also refer para 0053 that discloses different ways for securing an electronic device within the receiving portion). 
Miller et al. fails to teach a controller configured to determine a charging efficiency of the external device, and control the indicator to illuminate at a first color, a second color, and a third color, control the indicator to illuminate at the first color, the second color, or the third color, based on the charging efficiency, wherein the first color corresponds to a low charge efficiency, the second color corresponds to a medium charge efficiency, and the third color corresponds to a strong charge efficiency.
Kim (KR 10-2015-0097887) teaches, a controller configured to determine a charging efficiency of the external device (refer page 3 para 06 that discloses a controller 70 that determines charging efficiency based on measurement signal of the measurement sensor unit 60), the indicator configured to illuminate at a first color, a second color, and a third color (allowing the light emitting unit 50 to emit light of different colors according to charging efficiency, page 2 para 10, refer table 1 on page 5 that shows light emitting unit with three different colors, also refer fig.5), control the indicator to illuminate at the first color, the second color, or the third color, based on the charging efficiency (allowing the light emitting unit 50 to emit light of different colors according to charging efficiency, page 2 para 10, refer table 1 that shows light emitting unit with three different colors), wherein the first color corresponds to a low charge efficiency (red lights when charging is insufficient, page 4 from para [12-16]), the second color corresponds to a medium charge efficiency (Blue and Red lights when charging is not smooth, page 4 para [12-16], also refer Table 1), and the third color corresponds to a strong charge efficiency (Blue and Green lights when charging is smooth, page 4 para [12-16]).

    PNG
    media_image1.png
    233
    739
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art to modify the indicator of Miller et al. to illuminate different colors based on the charging efficiency as taught by Kim such that to provide a charging device capable of confirming charging efficiency and can easily identify the charging efficiency as well as the presence or absence of charging (page 2 para [2]).
Miller et al. in view of Kim fails to teach wherein a retaining member is located at a bottom portion of the housing, the retaining member configured to rotate in an upward direction toward the device to secure the device in the receiving portion of the housing.
Hart teaches, wherein a retaining member (lower hooks 18, fig.1-2) is located at a bottom portion of the housing (refer fig.1-2 that shows the lower hooks 18 positioned at the bottom of a mobile device holder 10), the retaining member (lower hooks 18, fig.1-2) configured to rotate in an upward direction toward the device to (refer fig.1-2 and 4 that shows the hooks which freely pivots to hold an electronic device 12, para [0025]).
It would have been obvious to one having ordinary skill in the art to modify the charging system of Miller et al. in view of Kim with the pivotably retaining member as taught by Hart such that to provide an electronic device holder that is adaptable to mobile devices of varied dimensions which thus protects the device from any occurrence of an abrasion or scratch (0004).  

Regarding claim 2, Miller et al. in view of Kim and Hart teaches the charging system of claim 1. Miller et al. further teaches, wherein the housing further includes a line terminal configured to electrically connect to a line and receive line power (refer fig.1,8, 9 that shows a power connection port 26, 28 and 14 that provides electrical power to the housing of cradle 10). 
 
Regarding claim 9, Miller et al. in view of Kim and Hart teaches the charging system of claim 1. Miller et al. fails to teach, wherein the charging efficiency is based on a power output from the power supply to the external device. Kim teaches, wherein the charging efficiency is based on a power output from the power supply to the external device (refer page 3 para 06 that discloses a controller 70 that determines charging efficiency based on measurement signal of the measurement sensor unit 60).

(refer para 0030 that discloses electronic device such as phone or a smart device).

Regarding Claim 13, Miller et al. in view of Kim and Hart teaches the charging system of claim 1. Hart further teaches, wherein the retaining member is rotatably coupled to the shelf (refer fig.1-2 and 4 that shows the hooks which freely pivots to hold an electronic device 12, para [0025]).

Regarding Claim 14, Miller et al. teaches a method of charging a device, the method comprising; wirelessly charging a device when the device is received by a receiving portion of a housing (refer fig.1 that shows a cradle 10 with a cradle housing 12 that receives an electronic device for wireless charging); sensing a characteristic when the device is charging (refer fig.9 that shows a controller 90 comprised of a control circuitry that senses current and voltages, para [0051-0052]); determining a charging strength based on the characteristic (refer para [0052] that discloses control circuitry that senses the charging strength based on measurement units and adjusts current/voltage accordingly), wherein a retaining member is configured to rotate toward the device to secure the device to the receiving portion of the housing (refer fig.1 that shows the cradle housing 12 with an adjustable spring-biased clip-arms 20a and 20b that holds an external electronic device, also refer para 0053 that discloses different ways for securing an electronic device within the receiving portion).
Miller et al. fails to teach, outputting, via a first color indicator, a second color indicator, or a third color indicator, the charging strength, wherein the first color corresponds to a low charge strength, the second color corresponds to a medium charge strength, and the third color corresponds to a strong charge strength. 
Kim (KR 10-2015-0097887) teaches, outputting, via a first color indicator (light emitting unit 50 with LED1-3, fig.5), a second color indicator (light emitting unit 50 with LED1-3, fig.5), or a third color indicator ((light emitting unit 50 with LED1-3, fig.5), the charging strength (refer fig.5 that shows light emitting units with LED1-3 to emit light of different colors according to charging efficiency, page 4 from para [12-16]), wherein the first color corresponds to a low charge strength (red lights when charging is insufficient, page 4 from para [12-16]), the second color corresponds to a medium charge strength (Blue and Red lights when charging is not smooth, page 4 para [12-16], also refer Table 1), and the third color corresponds to a strong charge strength (Blue and Green lights when charging is smooth, page 4 para [12-16]).

    PNG
    media_image1.png
    233
    739
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art to modify the indicator of Miller et al. to illuminate different colors based on the charging efficiency as 
Miller et al. in view of Kim fails to teach wherein a retaining member is located at a bottom portion of the housing, the retaining member configured to rotate in an upward direction toward the device to secure the device in the receiving portion of the housing.
Hart teaches, wherein a retaining member (lower hooks 18, fig.1-2) is located at a bottom portion of the housing (refer fig.1-2 that shows the lower hooks 18 positioned at the bottom of a mobile device holder 10), the retaining member configured to rotate in an upward direction toward the device to secure the device in the receiving portion of the housing (refer fig.1-2 and 4 that shows the hooks which freely pivots to hold an electronic device 12, para [0025]).
It would have been obvious to one having ordinary skill in the art to modify the charging system of Miller et al. in view of Kim with the pivotably retaining member as taught by Hart such that to provide an electronic device holder that is adaptable to mobile devices of varied dimensions which thus protects the device from any occurrence of an abrasion or scratch (0004).  

Regarding Claim 15, Miller et al. in view of Kim and Hart teaches the method of claim 14. Miller et al. further teaches, wherein the device is wirelessly charge via line power received via a line terminal (refer fig.1,8, 9 that shows a power connection port 26, 28 and 14 that provides electrical power to the housing of cradle 10 for wireless charging of an electronic device).
(refer fig.5 that shows light emitting units with LED1-3 to emit light of different colors according to charging efficiency, page 4 from para [12-16]).

Regarding Claim 19, Miller et al. in view of Kim and Hart teaches the method of claim 14. Miller et al. fails to teach, wherein the charging strength is based on a power output from the power supply to the external device. Kim teaches, wherein the charging efficiency is based on a power output from the power supply to the external device (refer page 3 para 06 that discloses a controller 70 that determines charging efficiency based on measurement signal of the measurement sensor unit 60).

Regarding Claim 20, Miller et al. in view of Kim and Hart teaches the method of claim 14. Miller et al. further teaches, wherein the device is a smartphone (refer para 0016, 0030 that discloses electronic device such as phone or a smart device).

Claims 3-6, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2017/0110902 A1) in view of Kim (KR 10-2015-0097887) and in further view of Gunderman et al. (US 2012/0139484 A1).

Regarding Claim 3, Miller et al. in view of Kim and Hart teaches the charging system of claim 1. Miller et al. in view of Kim fails to teach, wherein the housing is configured to couple to a receptacle junction box.
(The plug 101 removably connects the wireless charging shelf to a wall socket, power point, power socket, electric receptacle, plug socket, electrical outlet, or the like, each of these terms being used to describe similar structures, para [0053]).
It would have been obvious to one having ordinary skill in the art to combine the charging system of Miller et al. with the method of coupling the wireless charging system to a plug as taught by Miller et al. such that to provide a wireless charging shelf for electronic devices that eliminates the electronic clutter found on many counter, desk and other surfaces (para 0007).

Regarding Claim 4, Miller et al. in view of Kim and Hart in further view of Gunderman et al. teaches the charging system of claim 3. Miller et al. in view of Kim fails to teach, wherein the receptacle box is a single-gang junction box.
Gunderman et al. teaches, wherein the receptacle box is a single-gang junction box (refer fig.1-2 that shows a plug 101).

Regarding Claim 5, Miller et al. in view of Kim and Hart in further view of Gunderman et al. teaches the charging system of claim 3. Miller et al. in view of Kim and Gunderman et al. teaches the receptacle box (plug 101, Gunderman et al.) but fails to teach wherein the receptacle box is a double-gang junction box. However, it would have been obvious to one having ordinary skill in the art at the time of invention to use the commonly available junction boxes including a double-gang junction box that allows 

Regarding Claim 6, Miller et al. in view of Kim and Hart in further view of Gunderman et al. teaches the charging system of claim 5. Gunderman et al. further teaches, wherein the housing further includes a receptacle (refer fig.2 that shows plug 101 with electrical receptacle).

Regarding Claim 11, Miller et al. in view of Kim and Hart teaches the charging system of claim 1.Jakl et al. fails to teach, wherein the housing includes a shelf configured to provide a surface for placement of the external device.
Gunderman et al. teaches, wherein the housing includes a shelf configured to provide a surface for placement of the external device (refer fig.7 that shows a charging self-105 that provides a surface for placement of the device 703).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAILESH THAPA whose telephone number is (469)295-9108.  The examiner can normally be reached on M-F: 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. T./Examiner, Art Unit 2859                                                                                                                                                                                                        

/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859